Citation Nr: 0507128	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  01-05 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to disability compensation for a shortened penis 
with dysfunction as a result of treatment at a Department of 
Veterans Affairs medical facility in 1993, under the 
provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran had active service from June 1960 to March 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In connection with his appeal, in May 2002, the veteran was 
afforded a personal hearing at the RO.  In January 2003, the 
veteran sitting at the RO in Houston testified at a hearing, 
via videoconference, before the undersigned sitting in 
Washington, DC.  

In June 2003, the Board remanded the veteran's claim for 
additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On January 21, 2005, and prior to Board consideration of the 
claim on appeal, the Board received the veteran's motion for 
a new hearing before a Veterans Law Judge (a "Board 
hearing").  See 38 C.F.R. § 20.717 (2004).  He indicated 
that he had a new accredited service representative, 
identified as The American Legion, who reviewed the claims 
file and raised new arguments, as evidenced in the November 
2004 Statement in Support of Appealed Case (VA Form 646).  
The veteran believed his new representative raised new 
evidence that would change the nature of his case.

In a February 2005 letter, the Board advised the veteran that 
his claims file did not reflect documentation naming The 
American Legion as his accredited representative.  
Subsequently, in February 2005, the Board received a copy of 
the veteran's signed Appointment of Veterans Service 
Organization as Claimant's Representative (VA Form 21-22) 
appointing The American Legion as his accredited service 
representative.

Thus, in the interest of due process and fairness, and in 
light of the recent change in the veteran's representation, 
the Board grants the veteran's motion for a second Board 
hearing.

Accordingly, this case is REMANDED for the following 
action:

The veteran should be scheduled for a Board hearing 
either at the RO, or via videoconference, or at the 
VA Central Office, in accordance with the procedures 
set forth at 38 C.F.R. § 20.704(a) (2004), for a 
hearing before a Veterans Law Judge, as per the 
veteran's request.  The RO should notify the veteran 
and his new representative of the date of such 
hearing by sending a letter of notification to the 
veteran at his address of record, with a copy to his 
representative.  He should be scheduled for his 
requested hearing as soon as possible.  If the 
veteran no longer wishes to appear at a hearing, he 
should withdraw his request in writing.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the appellant until he is 
notified by the RO.  The purpose of this remand is to afford 
the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


